Citation Nr: 1809608	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an evaluation in excess of 30 percent for coronary artery disease (CAD). 

3.  Entitlement to restoration of a disability rating of 100 percent for CAD, effective February 1, 2014.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy as secondary to the service-connected CAD. 

5.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy as secondary to the service-connected CAD.

6.  Entitlement to service connection for lumbosacral degenerative disc disease.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to April 1972 and from December 1974 to January 1978. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a videoconference hearing held at the RO before the undersigned.  A transcript of the proceedings has been associated with the record.

The issue of entitlement to service connection for diabetes has been raised by the record in a March 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

The issues of entitlement to an evaluation in excess of 30 percent for CAD; entitlement to restoration of a disability rating of 100 percent for CAD, effective February 1, 2014; entitlement to service connection for bilateral upper extremity peripheral neuropathy as secondary to the service-connected CAD; entitlement to service connection for bilateral lower extremity peripheral neuropathy as secondary to the service-connected CAD; and, entitlement to service connection for lumbosacral degenerative disc disease, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for PTSD in a December 2015 signed statement.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal pertaining to the issue of entitlement to service connection for PTSD have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran withdrew his appeal pertaining to the issue of entitlement to service connection for PTSD in a December 2015 signed statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.


ORDER

The appeal pertaining to the issue of entitlement to service connection for PTSD is dismissed.


REMAND

CAD

In November 2016, the Veteran testified that his CAD had worsened since his last VA examination.  He also indicated that he was going to see his cardiologist for his annual check-up.  A remand is necessary to afford the Veteran with a contemporaneous examination to determine the current severity of his CAD and to obtain outstanding treatment records. 

In a November 2013 rating decision, the AOJ reduced the Veteran's evaluation for CAD from 100 percent to 30 percent, effective February 1, 2014.  In December 2013, the Veteran submitted a notice of disagreement with the reduction.  A Statement of the Case (SOC) has not been issued regarding the reduction issue.  A remand is necessary to issue the Veteran an SOC regarding the propriety of his reduction.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Peripheral Neuropathy

The Veteran testified that his peripheral neuropathy began in 2003 when his Agent Orange disorders were first diagnosed.  In January 2013 and May 2013, VA examiners provided negative nexus opinions regarding the etiology of the peripheral neuropathy of his bilateral upper and lower extremities.  The examiners indicated that none of the symptoms related to the Veteran's heart had caused problems with his fingers and toes in the past.  The Board has remanded the Veteran's claim for an increased evaluation for CAD to determine the current severity of his heart disability.  As the Veteran's new examination may indicate that his heart condition causes neuropathy, the Board finds that a remand is warranted.  Additionally, a direct opinion should also be obtained to determine whether the Veteran's peripheral neuropathy was caused by his in-service exposure to Agent Orange. 

Lumbosacral Degenerative Disc Disease

In May 2013, the Veteran underwent a VA examination to determine the nature and etiology of his back disability.  The VA examiner opined that the Veteran's low back condition was less likely as not incurred in or caused by complaints of a hurt back after playing football in April 1977.  He pointed out that the Veteran's separation examination was silent for complaints of a chronic back disability.  

The Veteran testified that he had experienced ongoing back pain since service.  In March 2015, he submitted a statement from his ex-wife that indicated he experienced back pain since service.  They attribute the Veteran's back pain to his slight frame and the in-service requirement to carry a heavy pack while engaging in physically strenuous activity.  The Veteran also testified that he first sought treatment for his back pain in 1982 at the VA Medical Center in Omaha, Nebraska.  These records have not been associated with the record.

The Board finds that a remand is necessary to obtain the outstanding VA treatment records from the VA Medical Center in Omaha, Nebraska, and to obtain an addendum VA medical opinion that addresses the lay statements regarding the Veteran's ongoing back pain since service. 

Accordingly, the case is REMANDED for the following actions:

1.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c), including VA treatment records from the VA Medical Center in Omaha, Nebraska dated in 1982.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  	

2.  After obtaining any outstanding treatment records, schedule the Veteran for a VA examination to determine the current severity of his CAD.

3.  After obtaining any outstanding treatment records, refer the Veteran's VA claims file to a suitably qualified VA medical professional for a supplemental opinion as to the etiology of the Veteran's peripheral neuropathy of the bilateral lower and upper extremities.  

If, after review of the claims file, the examiner determines that a VA examination is necessary, such must be scheduled and the Veteran must be notified.

Thereafter, the examiner must address the following:

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral lower and upper extremities was incurred in or is otherwise related to his active service.  The VA examiner is asked to consider the Veteran's in-service exposure to Agent Orange.

If the VA examiner finds that it is not at least as likely as not that the Veteran's peripheral neuropathy of the bilateral lower and upper extremities was incurred in active service, then he or she is asked to opine whether it is at least as likely as not that the Veteran's peripheral neuropathy of the bilateral lower and upper extremities was caused or aggravated beyond its natural progression by his service-connected CAD.
The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

The examiner must include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After obtaining any outstanding treatment records, the AOJ should refer the case to the VA examiner who conducted the May 2013 VA examination, or another suitable examiner, if that individual is not available for an addendum opinion regarding the etiology of the Veteran's low back disability.  The claims folder must be made available to the examiner.  

If, after review of the claims file, the examiner determines that a VA examination is necessary, such must be scheduled and the Veteran must be notified.

The examiner should then provide an addendum opinion, responding to the following question:

The VA examiner is asked to opine whether it is at least as likely as not that the Veteran's low back disability was incurred in or is otherwise related to his active service.

The examiner must include in the examination report the rationale for any opinion expressed.  He or she must address the Veteran and his wife's lay statements regarding his continued back pain since service.

5.  After completion of the above development, the Veteran's claims should be readjudicated.  If any determination remains adverse to him, he and his representative should be furnished with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


